Exhibit 99.1 Joint News Release B2Gold Corp. and Volta Resources Inc. Complete Business Combination Vancouver and Toronto, December 20, 2013 – B2Gold Corp. (TSX: BTO, NYSE MKT: BTG, NSX: B2G) (“B2Gold”)and Volta Resources Inc. (TSX: VTR) (“Volta Resources”) are pleased to announce that they have completed the previously announced business combination (the “Transaction”).The Transaction was carried out by way of a plan of arrangement under the Business Corporations Act (Ontario) which was approved by the shareholders of Volta Resources on December 17, 2013 and the Ontario Superior Court of Justice on December 19, 2013. Pursuant to the plan of arrangement and effective upon closing of the Transaction, Volta Resources has become a wholly-owned subsidiary of B2Gold and all of the issued and outstanding common shares of Volta Resources have been transferred to B2Gold in consideration for the issuance by B2Gold of 0.15 of a common share of B2Gold, for each Volta Resources common share held (the “Exchange Ratio”).All of the outstanding options of Volta Resources have been exchanged under the arrangement and the holders of the Volta Resources options have received options to purchase common shares of B2Gold based on the Exchange Ratio. In connection with the closing of the Transaction, B2Gold has issued an aggregate of 23,331,805 common shares of B2Gold to the former shareholders of Volta Resources and has authorized the issuance of an additional 2,079,000 common shares upon the exercise of the stock options held by the former securityholders of Volta Resources.On closing of the Transaction, B2Gold has approximately 675 million common shares issued and outstanding, with former Volta Resources shareholders holding approximately 3.4% of the fully-diluted in-the-money shares outstanding of B2Gold. The combination of B2Gold and Volta Resources has resulted in B2Gold acquiring an 81% interest in the Kiaka gold project in Burkina Faso, Africa and a 100% interest in two additional exploration projects in Burkina Faso. The Kiaka gold project is an advanced stage project that includes a large high quality gold deposit containing measured and indicated resources of 4.86 million ounces (153.3 million tonnes grading 0.99 g/t) with the potential to sustain an average annual production rate of approximately 340,000 ounces of gold over a 10 year mine life based on a Pre-Feasibility Study released in May 2012 and an independent technical report released in January 2013. Ben Parsons, MSc, MAusIMM (CP) of SRK Consulting (UK) Limited, is a Qualified Person as defined under National Instrument 43-101. All of the scientific and technical disclosure contained in this press release regarding the Kiaka gold project was prepared by or under the supervision of and verified by Mr. Parsons. For further information regarding the Kiaka gold project see Volta Resources’ Annual Information Form dated March 27, 2013 and Volta Resources’ independent technical report entitled “An Updated Mineral Resource Estimate on the Kiaka Gold Project, Burkina Faso” dated January 14, 2013 (the “Kiaka Report”). Clive Johnson, President and Chief Executive Officer of B2Gold, stated, “We are very pleased to close this transaction and look forward to working with Volta’s strong technical team to further advance the Kiaka project in Burkina Faso.” Kevin Bullock, President and Chief Executive Officer of Volta Resources, stated, “Following overwhelming support from our shareholders with 99% voting in favour of the transaction, we are very pleased to have closed this transaction with B2Gold. Volta Resources shareholders have received a significant premium for their shares and in addition have the ability to participate going forward as the B2Gold team advances Kiaka to the benefit of both B2Gold and Volta Resources shareholders.” Mr. Bullock was appointed to the board of directors of B2Gold effective upon the closing of the Transaction, with the existing eight directors of B2Gold continuing as directors. The Toronto Stock Exchange will disseminate a notice announcing the delisting of the Volta Resources common shares, which is expected to occur on December 27, 2013. Registered Volta Resources shareholders should send their completed and executed letters of transmittal and Volta Resources share certificates to the depositary, Computershare Trust Company of Canada, as soon as possible in order to receive the consideration to which they are entitled to under the Transaction. A copy of the letter of transmittal is available under Volta Resources’ profile on SEDAR at www.sedar.com. About B2Gold B2Gold Corp. is a Vancouver based gold producer with two mines in Nicaragua, one mine in the Philippines, one mine under construction in Namibia and a strong portfolio of development and exploration assets in Nicaragua, the Philippines, Namibia and Colombia. B2Gold was founded in 2007 by the former executive and management team of Bema Gold Corporation. Bema grew from a junior explorer to an international gold producer that was acquired by Kinross Gold Corporation through a C$3.5 billion transaction in February 2007. B2Gold’s corporate objective is to build further shareholder value through the exploration and development of existing projects and additional accretive acquisitions, capitalizing on the extensive experience and relationships that management has developed over the past 25 years. B2Gold trades on the TSX under the symbol “BTO”, on the NYSE MKT under the symbol “BTG” and on the Namibian Stock Exchange under the symbol “B2G”. About Volta Volta Resources Inc. is a Canadian resource company with a portfolio of quality gold exploration projects in Burkina Faso and Ghana, both mining-friendly West African jurisdictions with proven world-class gold deposits. Volta Resources is currently focused on its flagship Kiaka gold project, located in south central Burkina Faso, approximately 140 kilometers southeast of the capital Ouagadougou. The acquisition of properties around the Kiaka gold project has provided Volta Resources with an extensive ground position along the highly prospective Markoye Fault Corridor in an important emerging gold province. ON BEHALF OF B2GOLD CORP.
